In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-337 CR

____________________


BENNIE RAY JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 95-10-01163 CR




MEMORANDUM OPINION
	We have before the Court an appeal by Bennie Ray Johnson from a sentence
pronounced February 4, 1998, and the appellant's motion for an extension for an out-of-time
appeal.  The motion for an out-of-time appeal is DENIED, as the motion was not filed within
the time permitted for an extension of time to file notice of appeal.  Tex. R. App P. 26.3(b). 
The notice of appeal was filed with the trial court on August 4, 2006, more than thirty days
from the date of sentencing.  The Court finds the notice of appeal was not timely filed.  Tex.
R. App. P. 26.2.  It does not appear that appellant obtained an out-of-time appeal from the
Court of Criminal Appeals.  The Court finds it is without jurisdiction to entertain this appeal. 
Accordingly, the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									    Chief Justice

Opinion Delivered September 20, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.